                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION



JUDITHN., 1                                                             Case No. 2:17-cv-01848-AA
                                                                         OPINION AND ORDER
                Plaintiff,

        v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        Judith N. ("Plaintiff') brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner").                       The Commissioner denied

Plaintiffs application for Disability Insurance Benefits ("DIE") on September 24,

2012. For the reasons that follow, the Court AFFIRMS the Commissioner's decision.




        1In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.

Page 1 - OPINION AND ORDER
                                   BACKGROUND

      Plaintiff applied for DIE on May 21, 2010. Following denials at the initial and

reconsideration levels, an administrative law judge ("ALJ") held a hearing and issued

an unfavorable decision on September 24, 2012. After the Appeals Council denied

Plaintiffs request for review, this Court set aside the ALJ's decision and remanded

the case for further proceedings. Another hearing was held and a different ALJ

issued an unfavorable decision on August 23, 2016. After the Appeals Council denied

Plaintiffs request for review of the August 2016 decision, Plaintiff timely filed a

complaint in this Court seeking review of that decision.

                              STANDARD OF REVIEW

      42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ...

a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiary support.

Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal errors are not grounds for

reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). "Substantial evidence

is more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a



Page 2 - OPINION AND ORDER
conclusion."   Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.

2014) (citation and internal quotation marks omitted). The complete record must be

evaluated and the evidence that supports and detracts from the ALJ's conclusion

must be weighed. Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If the

evidence is subject to more than one interpretation but the Commissioner's decision

is rational, the Commissioner must be affirmed, because "the court may not

substitute its judgment for that of the Commissioner." Edlund v. Massanari, 253

F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon the claimant to establish disability.

Howard v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the

claimant must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A).

      To determine whether a claimant is disabled, an ALJ is required to employ a

five-step sequential analysis, determining: "(1) whether the claimant is 'doing

substantial gainful activity'; (2) whether the claimant has a 'severe medically

determinable physical or mental impairment' or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment 'meets or equals' one of

the listings in the regulations; (4) whether, given the claimant's 'residual functional

capacity,' the claimant can still do his or her 'past relevant work' and (5) whether the



Page 3 - OPINION AND ORDER
claimant 'can make an adjustment to other work."' Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her alleged onset date through her date last insured. At step two, the

ALJ found that Plaintiff had the following severe limitations: "interstitial cystitis;

degenerative disc disease; and seizure disorder (20 CFR 404.1520(c))." Tr. 1175. At

step three, the ALJ found that Plaintiff did not have an impairment or combination

of impairments that met or medically equaled the requirements of a listed

impairment.

      The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that Plaintiff

      has the [RFC] to perform a range of light work as defined in 20 CFR
      404.1567(b) except she had to avoid climbing ladders, ropes, or scaffolds.
      She could frequently stoop. She had to avoid all exposure to workplace
      hazards, such as unprotected heights and moving machinery. She
      required four unscheduled 5- minute breaks in addition to her normally
      scheduled breaks. She is limited to work environments that provide
      close proximity to a restroom.

Tr. 1177. At step four, the ALJ found that Plaintiff was capable of performing past

relevant work as a secretary. Accordingly, the ALJ found that Plaintiff was not

disabled under the Act.

                                   DISCUSSION

      There are two issues before me: (i) whether the ALJ erred in finding that

Plaintiff could do past relevant work and in his assessment of her RFC, and (ii)

whether the ALJ erred in his assessment of Plaintiffs symptom allegations.



Page 4 - OPINION AND ORDER
   I.      Plaintiff's Past Relevant Work

        Plaintiff argues that the ALJ erred in determining that she could do her past

relevant work with accommodations and in his assessment of her RFC.          For the

reasons below, I disagree.

        An individual's residual functional capacity is the maximum a claimant can

engage in given her impairments and limitations. 20 C.F.R. § 404.1545; SSR 96-8p,

available at 1996 WL 374184.         The ALJ is "responsible for translating and

incorporating clinical findings into a succinct" residual functional capacity. Rounds

v. Comm'r Soc. Sec., 807 F.3d 996, 1006 (9th Cir. 2015). Neither a doctor's opinion

nor Plaintiffs testimony is conclusive on this issue; the ALJ is responsible for

determining a claimant's residual functional capacity. 20 C.F.R. § 404.1546. And an

ALJ is entitled to rely on a vocational expert's recognized expertise, which provides

the necessary foundation for their testimony. Bayliss v. Barnhart, 427 F.3d 1211,

1218 (9th Cir. 2005). The "claimant has the burden to prove that he cannot perform

his prior relevant work either as actually performed or as generally performed in the

national economy." Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1166 (9th

Cir. 2008).

        Here, the ALJ found that Plaintiff was capable of performing past relevant

work as an administrative assistant at either a sedentary or light level-albeit with

at least seven five-minute breaks. Plaintiff characterizes her need for more breaks

as an accommodation and argues that she would not be able to do her previous work

because normal employment would only allow for three breaks. Plaintiff further



Page 5 - OPINION AND ORDER
argues that she may need to take her breaks in one large chunk, which she implies

would be unacceptable to an employer. But the vocational expert testified that an

individual could take four five-minute breaks in addition to normally scheduled

breaks and noted this translated to being off-task less than 15% of the day, which

was within the bounds of acceptability for an employer. While Plaintiff characterizes

this as an accommodation that cannot be considered in assessing a claimant's ability

to engage in past relevant work, the vocational expert's testimony makes clear that

employers are unlikely to see it this way. The ALJ reasonably relied on the vocational

expert's testimony and thus did not commit error. See Bayliss, 427 F.3d at 1218.

         Finally, Plaintiff states that the ALJ cannot simply summarize the evidence

and then find it consistent with his RFC. But as Rounds v. Comm 'r Soc. Sec. explains,

it is precisely the job of the ALJ to formulate an RFC consistent with the medical

record. 807 F.3d at 1006. Thus, the ALJ did not err in his assessment of the RFC.

   II.      Plaintiff's Symptom Allegations

         Plaintiff further argues that the ALJ did not properly assess her symptom

allegations. I disagree.

         An ALJ can only reject the claimant's testimony if he provides clear and

convincing reasons for doing so. Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007).

The ALJ must identify "what testimony is not credible and what evidence undermines

the claimant's complaints." Id. "[I]f a claimant complains about disabling pain but

fails to seek treatment, or fails to follow prescribed treatment, for the pain, an ALJ

may use such failure as a basis for finding the complaint unjustified or exaggerated."



Page 6 - OPINION AND ORDER
Chaudhry v. Astrue, 688 F.3d 661, 672 (9th Cir. 2012). The amount of treatment is

"an important indicator of the intensity and persistence" of a claimant's symptoms.

20 C.F.R. § 404.1529(c)(3).

      Here, the ALJ gave clear and convincing reasons for discounting Plaintiffs

symptom allegations. Plaintiff argues that the ALJ erred by requiring corroboration

of her back-pain complaints. But Plaintiff is mistaken. The ALJ found that her

symptoms had improved after physical therapy and that she had reported good

symptomatic relief. In fact, shortly before her date last insured, Plaintiff had met all

of her physical therapy goals and was planning to attend a workout regimen at a local

Curves facility and reported being pleased with her progress. These are valid reasons

to discount Plaintiffs symptom allegations.

      Plaintiff also argues that the ALJ engaged in sub silentio rejection of Plaintiff's

testimony. But the record is replete with reasons by the ALJ. For example, the ALJ

noted that when Plaintiff visited a doctor approximately four months after the alleged

disability onset date, the doctor only endorsed some of her symptoms and generally

found that she was doing well with regard to her main complaint of interstitial

cystitis. The ALJ also found that the lack of contemporaneous medical evidence

undermined her claims of disability.      There is no evidence that Plaintiff sought

medical care, such as emergency medical services, on or around the alleged onset date

of disability in August 2001. And the records that did pertain to the relevant period

lacked reference to a debilitating health condition. Thus, the ALJ provided specific

reasons for discounting Plaintiffs allegations.



Page 7 - OPINION AND ORDER
         Plaintiff further argues that the ALJ erred in using her activities of daily living

to discount her testimony. As I understand her argument, Plaintiff takes issue with

the ALJ's failure to inquire about whether Plaintiff's activities of daily living took up

a substantial portion of her day and whether her skills were transferable to her

workplace. But the ALJ is not required to make such an inquiry. A claimant's

activities of daily living can be used to discredit a claimant in two ways: Either the

activities can contradict the claimant's other testimony, or the activities can meet the

threshold for transferable work skills. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

2007).     The ALJ simply noted that Plaintiff engaged in many activities that

contradicted her symptom allegations. For example, despite complaining of back pain

she had no trouble completing meals, performing light household chores, g01ng

outside almost every day, shopping, attending church weekly, and driving a car

independently. She also testified that her chronic health problems did not preclude

extended trips in a car or airplane. Thus, there is no evidence that the ALJ erred in

his assessment.

         The main problem with Plaintiff's argument is that she largely takes issue

with the ALJ's interpretation of the record rather than explaining why the ALJ's

interpretation lacks substantial support. But even where evidence of "daily activities

may also admit of an interpretation more favorable" to a claimant, the Court "must

uphold the ALJ's decision where the evidence is susceptible to more than one rational

interpretation." Burch, 400 F.3d at 680-81. The "key question is not whether there

is substantial evidence that could support a finding of disability, but whether there



Page 8 - OPINION AND ORDER
is substantial evidence to support the Commissioner's actual finding that claimant is

not disabled." Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997). Because I

find that the ALJ's decision is supported by substantial evidence, the ALJ did not err.

                                   CONCLUSION

      Accordingly, the Commissioner's decision is AFFIRMED, and this case 1s

DISMISSED.

      IT IS SO ORDERED.
                  l 1<;r
      Dated this _Y~ day of March, 2019.


                                 L~0Ann Aiken
                            United States District Judge




Page 9 - OPINION AND ORDER
